DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed January 8, 2021.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 9-12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al (2012/0293305), hereinafter Shaw in combination with Iida (2010/0264205) and in further view of Koo (2017/0206721).
	With respect to claims 1, 11, and 16, Shaw teaches in paragraph 0053 a commodity container (shopping cart or shopping basket) which comprises a main body including a container space. Further included is a radio frequency reader with a communication range that covers at least part of an opening of the container space, the radio frequency reader being configured to output tag information based on a radio frequency signal received from a wireless tag attached to a commodity. Further included is a registration device attached to the main body and comprising a communication interface configured to receive the tag information from the radio frequency reader. 
	With respect to claims 9 and 10, Shaw discloses in paragraph 0100 the commodity container (shopping cart, regarding claim 10), wherein the registration device further comprises an operation element and a wireless communication interface, and the processor is further configured to control the wireless communication interface to transmit the commodity registration list in response to a user operation of the operation element. 
	Although Shaw teaches tracking items as they move in an out of the cart, Shaw fails to specifically teach fixing the RFID reader to the first end of the opening.
	With respect to claims 1, 11, and 16, Iida illustrates in figure 1, a shopping basket 4 including an RFID reader 6 fixed to the first end of the opening for reading the items placed in the basket (paragraphs 0017 and 0027).
	In view of Iida’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to fix the RFID reader to the cart taught by Shaw. Shaw teaches updating data as items entering or exiting the cart. One would be motivated to fix the reader to the cart’s opening so the items data being communicated it accurate and specific to the individual cart.


	With respect to claims 1 and 11, Koo discloses in paragraph 0103, a shopping basket including a sensor which is employed to determine when specific items have been picked up by a user and/or deposited into the user’s shopping cart. The sensor can include RFID sensors. The RFID tracking system can be used to determine when any particular item is moved closer to the position of a particular user, how long that item remains with the user, and whether the user ends up keeping the item (such that their positions subsequently move together) or alternatively, whether the item is returned to the shelf.
	With respect to claims 2, 12, and 17, Koo further discloses in paragraph 0103, the processor being further configured to determine whether the wireless tag is approaching the radio frequency reader based on the determined time variation, and the processor updates the commodity registration list when the wireless tag is approaching radio frequency reader. “As a more specific example, a conventional RFID tracking system can be used to determine when any particular item is moved closer to the position of a particular user 60, how long that item remains with the user 60, and 
 	In view of Koo’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to use in Shaw’s item tracking and checkout list updating system, Koo’s time variation information for updating item data. Shaw in combination with Iida teach updating a checkout list based on whether items are entering or exiting the cart. One would be motivated to additionally rely on time variation information in order obtain a more accurate assessment of items in the cart.
Allowable Subject Matter
5.	Claims 3-8, 13-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s reason for allowance: Although Shaw and Koo in combination teach a commodity container comprising a main body, an RF reader, a registration device, a communication device which comprises a communication interface configured to receive the tag information and time variation information from the RF reader, and a processor configured to determine a time variation of a positional relationship between the wireless tag and the RF reader, and update a commodity registration list based on the determined time variation of the positional relationship, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 3-8, 13-15, and 18-20 of the present claimed invention. Specifically, prior art fails to teach the claimed the commodity container, wherein the tag information includes a tag identifier of the 
Response to Arguments
6.	Applicant’s arguments with respect to claims 1, 2, 9-12, 16, and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
7.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
March 9, 2021